DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 12 March 2021 is acknowledged.  Claims 2-4, 19, and 20 have been cancelled.  Claims 1, 5, 7-10, 12-14, and 16-18 have been amended.  Claims 1 and 5-18 are pending.
Examiner notes that the claim recitation filed 12 March 2021 does not properly identify amendments by underlining added subject matter, and striking or bracketing deleted subject matter.  For example, the first eleven clauses of amended claim 12 are added limitations, but these added limitations are not underlined.

Specification
The amendments to the title were received on 12 March 2021.  These amendments to the title are acceptable.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the final paragraph of p. 12 of Applicant’s remarks filed 12 March 2021 (item #6), Applicant describes amending claim 13 in the below manner to overcome the 35 U.S.C. 112(b) rejection of the claim.  However, the claim recitation is missing the aforementioned amendment.  Accordingly, the Office believes that Applicant intends the below amendment as described in the remarks to overcome the rejection.
The application has been amended as follows: 
In the claims:

13. (Amended by Examiner) The semiconductor device according to claim 1,
wherein the wiring substrate includes a second wiring layer located at a position closest to the first wiring layer among the plurality of wiring layers,
wherein [[a]] the plurality of pads arranged in the pad forming layer include a plurality of signal pads configured to receive transmission of a signal,
wherein a plurality of conductor patterns formed in the first wiring layer are arranged at positions overlapping with the plurality of signal pads and include a plurality of signal via lands electrically connected to the plurality of signal pads,

the plurality of signal via lands do not overlap with the plurality of signal vias.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 16 December 2020.  The objection to the title has been withdrawn.
Applicant’s cancellation of claim 2 and amendments to claim 9 are sufficient to overcome the objections to claims 2 and 9 made in the non-final rejection filed 16 December 2020.  The objections to claims 2 and 9 have been withdrawn.
Applicant’s amendments to claims 5, 7-9, 13, 14, and 16-18, Applicant’s cancellation of claims 19 and 20, and the above Examiner’s amendment to claim 13 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 5-11, 13-15, and 17-20 made in the non-final rejection filed 16 December 2020.  The 35 U.S.C. 112(b) rejections of claims 5-11, 13-15, and 17-20 have been withdrawn.
Applicant’s incorporation of the allowable subject matter of dependent claim 4 and intervening claims 2 and 3 into independent claim 1, and Applicant’s rewriting of allowable dependent claim 12 including all the limitations of base claim 1 and intervening claims 2 and 3 into independent form is sufficient to overcome the 35 U.S.C. 102(a)(1) rejection of claim 1 and the 35 U.S.C. 103 rejection of claims 2, 3, and 16 made in the non-final rejection filed 16 December 2020.  The 35 U.S.C. 102(a)(1) 
Examiner notes that in the final paragraph of p. 13 of Applicant’s remarks filed 12 March 2021, Applicant identifies the incorporation of claims 10 and 11 into claim 1, and the cancellation of claims 10 and 17, as the reasons for allowance.  Examiner believes this to be in error as claims 10 and 11 were not incorporated into claim 1, and claims 10 and 17 were not cancelled.
Applicant’s cancellation of claims 19 and 20 are sufficient to overcome the 35 U.S.C. 102(a)(1) rejection of claims 19 and 20 made in the non-final rejection filed 16 December 2020.  The 35 U.S.C. 102(a)(1) rejection of claims 19 and 20 has been withdrawn.

Allowable Subject Matter
Claims 1 and 5-18 are allowed for the reasons set forth with respect to claims 4 and 12 in the non-final rejection filed 16 December 2020.  Applicant has incorporated the allowable subject matter of dependent claim 4 and intervening claims 2 and 3 into independent claim 1, and Applicant has rewritten allowable dependent claim 12 into independent form including all the limitations of base claim 1 and intervening claims 2 and 3.  Accordingly, the reasons for allowance of instant claims 1 and 12 are the same as for claims 4 and 12 made in the non-final rejection filed 16 December 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893